Name: Commission Regulation (EEC) No 1254/81 of 11 May 1981 reintroducing the levying of customs duties applicable to oxalic acid and its salts and esters, falling under subheading 29.15 A I, originating in China and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 81No L 126/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1254/81 of 11 May 1981 reintroducing the levying of customs duties applicable to oxalic acid and its salts and esters, falling under subheading 29.15 A I , originating in China and benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3322/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, conformity with the provisions of that Article 12, the reference base was fixed at 1 1 4 000 ECU ; whereas, on 16 April 1981 , imports of these products into the Community originating in China reached the refer ­ ence base after being charged thereagainst ; whereas continuance of the preference scheme causes economic difficulties in a region of the Community ; whereas France has requested that the levying of customs duties be reintroduced ; whereas, at the end of the period of 10 days commencing as provided for in paragraph 2 of the abovementioned Article 12, that Member State has confirmed its request ; whereas customs duties in respect of the products in question must therefore be reintroduced against China, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ( } ), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2 ), Article 1 As from 15 May 1981 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80 , shall be reintroduced on imports into the Community of the following products originating in China : Whereas , in pursuance of Article 1 of that Regulation, duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; CCT heading Description No 29.15 Polycarboxylic acids and their anhydrides, halides , peroxides and peracids, and their halogenated, sulfonated, nitrated or nitro ­ sated derivatives : A. Acyclic polycarboxylic acids : I. Oxalic acid and its salts and esters Whereas, as provided for in Article 12, where the increase of preferential imports of those products, originating in one or more beneficiary countries, causes, or is likely to cause, economic difficulties in the Community or in a region of the Community, the Commission may, acting on its own initiative, or at the request of a Member State , reintroduce customs duties on imports of the products in question ; Article 2 Whereas, in the case of oxalic acid and its salts and esters and according to the calculation carried out in This Regulation shall enter into force on the third day following its publication in the Official Journal of (2 ) OJ No L 345, 20 . 12 . 1980, p . 1 . P ) OJ No L 354, 29 . 12 . 1980, p . 114 . the European Communities. 12. 5 . 81 Official Journal of the European Communities No L 126/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission